DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, all limitations of the claims, specifically including but not limited to “a boundary between the display area and the non-display area has a first linear portion, a second linear portion, and a first round portion connecting the first linear portion and the second linear portion; the first scanning line and the second scanning line cross the first round portion; each of the first scanning line and the second scanning line has a portion parallel to the second linear portion in the non-display area; in the non-display area, the first scanning line has a first end, and the second scanning line has a second end; the semiconductors include first semiconductors disposed in the display area, and second semiconductors disposed in the non-display area; the first semiconductors are electrically connected to the first scanning line or the second scanning line; the second semiconductors are not connected to the pixel electrodes; a number of the second semiconductors crossing the first scanning line between the first round portion and the first end in the non-display area is a; a number of the second semiconductors crossing the second scanning line between the first round portion and the second end in the non-display area is b; a is different from b; the first scanning line has a first length from the first round portion to the first end; the second scanning line has a second length from the first round portion to the second end; and the first length is different from the second length.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jung et al. (US Patent Application Publication No. 2016/0035284)
Anzai et al. (US Patent Application Publication No. 2009/0102758)
Abe et al. (US Patent Application Publication No. 2013/0148049)
Fujikawa (US Patent Application Publication No. 2011/0025971)
Hayashi et al. (US Patent Application Publication No. 2016/0116776)
Miyamoto et al. (US Patent Application Publication No. 9,678,397)
10,734,417 and 10,998,349 have been reviewed for Double Patenting and no rejection is appropriate

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891


/MARK W TORNOW/Primary Examiner, Art Unit 2891